By the Court.
The only question involved in this case is, whether, upon the reversal of a justice’s judgment in the ^common pleas, on petition of the defendant, for the reason that the justice had no jurisdiction of his person, the cause can properly be set down for trial and final judgment, against the defendant’s consent? We answer the question in the affirmative. The defendant, by filing his petition in error, submits himself to the jurisdiction of the court for trial of the case under the statutory provision on that subject.

Motion overruled.